Citation Nr: 1031996	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a psychiatric disability, to include schizophrenia.

2.  Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M. G.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2005 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the Veteran and M. G. testified at a Decision 
Review Officer (DRO) hearing; a copy of the transcript is 
associated with the record.

Here, the Board finds that the Veteran is seeking service 
connection for the same disability (schizophrenia as that for 
which the RO originally denied service connection as not well 
grounded, in a February 1999 rating decision.  Thus, new and 
material evidence is required to reopen this previously-denied 
claim for service connection.  As the Board must first decide 
whether new and material evidence has been received to reopen the 
claim for service connection before it can address the matter on 
the merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the previously-denied claim-the 
Board has characterized the appeal as encompassing the two issues 
listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

In October 2008, the Board remanded this case for a Travel Board 
hearing.  In compliance with the Board's October 2008 remand, the 
Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  
Unfortunately, VA was unable to make transcript this hearing to 
be associated with the claims file.  In an October 2009 letter, 
the Board informed the Veteran that a complete transcript of the 
July 2009 hearing could not be made and indicated that the 
Veteran had a right to another hearing.  In an October 2009 
response, the Veteran requested another Travel Board hearing.  In 
November 2009, the Board remanded this case for another Travel 
Board hearing.  The Veteran withdrew his request for such a 
hearing in an April 2010 letter.  Also, in correspondence 
received by VA in April 2010, the Veteran, through his 
representative, indicated that he did not wish to have another 
hearing.  The request thus withdrawn, another Travel Board 
hearing was not scheduled.  See 38 C.F.R. § 20.704.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The issue of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to nonservice-connected pension 
was raised during the July 2009 Travel Board hearing, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  In an unappealed February 1999 rating decision, the RO, in 
pertinent part, denied service connection for schizophrenia. 

2.  The evidence added to the claims file since that February 
1999 decision raises a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  As new and material evidence has been submitted, the claim of 
entitlement to service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the appeal with regard to this issue have 
been accomplished.

New and Material Evidence

In a February 1999 rating decision, the RO, in pertinent part, 
denied service connection for schizophrenia.  In a letter dated 
later the same month, the RO gave notice of the denial and 
informed the Veteran of his appellate rights; he did not initiate 
an appeal with regard to this decision.  Therefore, it became 
final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103.

At the time of the February 1999 rating decision, the evidence of 
record included copies of the Veteran's service treatment 
records, private treatment records from Manchester Memorial 
Hospital dated from October 1968 to November 1968, private 
treatment records from Cedarcrest Hospital dated from April 1987 
to May 1987, private treatment records from the Institute for 
Living dated in January 1992, and VA medical records dated from 
February 1993 to November 1998.  This rating decision denied 
service connection for this condition as not well grounded 
because the Veteran's service treatment records did not show or a 
diagnosis or complaints of, or treatment for, schizophrenia and 
the evidence failed to show that the Veteran developed 
schizophrenia within one year after service discharge.  The new 
evidence submitted must therefore relate to one of these 
unestablished facts.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denials were the March 1997 RO decision and 
February 1998 Board decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Evidence received since the February 1999 rating decision 
included additional VA treatment records dated in August 2002 and 
dated from January 2005 to May 2005, private treatment records 
from the Capitol Region Mental Health Center dated from April 
1982 to August 1998, a copy of the February 2006 RO hearing 
transcript, and a July 2009 statement from the Veteran's sister.  
As these records were not in the claims file at the time of 
February 1999 rating decision, they satisfy the "new" 
requirement.

With regard to the "material" requirement, an August 2002 VA 
treatment record reflects: "From his description, it does sound 
like he was starting to decompensate while in the military but 
did not tell anyone."  Likewise, during his February 2006 DRO 
hearing, the Veteran testified that he felt his schizophrenia 
symptoms, specifically hallucinations, began during service.  In 
a July 2009 statement, the Veteran's sister described the 
differences in her brother's personality following his return 
home after service.  This new evidence suggests that symptoms of 
schizophrenia sufficiently predate the November 1968 diagnosis of 
an acute schizophrenic episode.  Thus, resolving any doubt in the 
Veteran's favor, the Board does find that there now is medical 
evidence that his schizophrenia may have had its onset in 
service, which the lay statements and testimony and an August 
2002 VA nurse manager suggests may be related to the Veteran's 
decompensation while in service.  The Board finds that this 
additional evidence is neither cumulative nor duplicative of 
evidence previously of record nor was it previously considered by 
agency adjudicators, and as such it is "new."  Thus, the new 
evidence now relates to facts that may provide a reasonable 
possibility of substantiating the claim(s) and must be considered 
in order to decide the merits of the claim(s).  Accordingly, the 
Board concludes that the criteria for reopening the Veteran's 
claim of entitlement to service connection for schizophrenia are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen the claim for 
service connection for schizophrenia has been received, to this 
limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, VA again should consider the claim on the merits, 
in the first instance, to avoid any prejudice to the appellant.  
The Board also finds that additional action on this claim is 
warranted.  

As an initial matter, the Board notes that the Veteran has 
submitted a mental health progress note from the Connecticut VA 
Healthcare System Newington Campus dated in August 2002.  The 
claims file also contains VA records dated from February 10, 1993 
to November 17, 1998, the aforementioned record dated August 19, 
2002, and records dated from January 31, 2005 to May 11, 2005.  
Any outstanding VA treatment records may assist the Board in 
developing a more complete picture of the Veteran's psychiatric 
condition and history and therefore missing records should be 
obtained and associated with the claims file on remand.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  Similarly, VA should request that 
the Veteran provide authorization to enable it to obtain medical 
records from any private healthcare provider identified by him 
who may have treated him since his discharge from service.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The Court in McLendon observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.  The evidence of record shows a current 
diagnosis of schizophrenia.  Likewise, the evidence suggests that 
the Veteran's symptoms may have begun during service but went 
undiagnosed for nearly two years thereafter until he was 
hospitalized in October 1968.  Therefore a medical opinion is 
required to determine if the symptoms described indicate an 
earlier onset date for the Veteran's schizophrenia.  Also, the 
Board is cognizant of the decision in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), where the Court held that the scope of a 
claim for PTSD includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Therefore, VA should determine whether service connection is 
warranted for any other acquired psychiatric disorder that may be 
diagnosed by the examiner.

The Veteran is notified that this examination is necessary to 
evaluate his claim.  The consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for the 
evaluation and treatment of the Veteran from 
the Connecticut VA Healthcare System to 
include the Newington Campus, between 
November 17, 1998 and January 31, 2005 and 
since May 11, 2005.  All records and 
responses received should be associated with 
the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his appeal that is not currently of record.  
The letter should specifically request that 
the Veteran provide authorization to enable 
it to obtain all outstanding pertinent 
medical records for treatment in 1968 at 
the McCook Hospital that might have been 
transferred to the Manchester Memorial 
Hospital upon his admission in October 
1968 and for evaluation and treatment at 
the Norwich State Hospital in early 1982 
following an arrest for loitering, 
vagrancy and breaking the windshield of 
a police cruiser, to include copies of 
any testing results.  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  Following completion of 1 and 2 above, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder found on 
review and examination.  The entire claims 
file must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions. 

For any psychiatric disorder found, to 
include schizophrenia, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such disorder 
either was caused or aggravated by service or 
began during the Veteran's military service.  
If a psychosis is diagnosed, the examiner 
should indicate if it had its onset within 
one year after the Veteran's discharge from 
service on March 1, 1967.  

The rationale for all opinions expressed 
should be set forth in a legible report.  If 
any requested opinion cannot be provided, the 
examiner should indicate the reason(s) why.

4.  After completing the above requested 
actions, and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


